                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KANAT UMARBAEV,                              :
         Petitioner                          :
                                             :              No. 1:20-cv-413
              v.                             :
                                             :              (Judge Kane)
WARDEN CRAIG A.        LOWE, 1               :
         Respondent                          :

                                        ORDER

     AND NOW, on this 12th day of March 2020, upon consideration of pro se Petitioner Kanat

Umarbaev (“Petitioner”)’s petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 (Doc. No. 1) and motion for leave to proceed in forma pauperis (Doc. No. 2), IT IS

ORDERED THAT:

     1. Petitioner’s motion for leave to proceed in forma pauperis (Doc. No. 2) is GRANTED,
        and his § 2241 petition (Doc. No. 1) is DEEMED FILED;

     2. The Clerk of Court is directed to terminate William Barr, Jennifer Ritchie, Lee Francis
        Cissna, and Kevin McAlleenan as Respondents in this matter;

     3. The Court exercises its discretion under Rule 1(b) of the Rules Governing Section 2254
        Cases in the United States District Courts, 28 U.S.C. foll. § 2254, to apply those rules
        to this § 2241 petition;

     4. The Clerk of Court is directed to serve a copy of the petition (Doc. No. 1) and this
        Order on Respondent Warden Craig A. Lowe and the United States Attorney and to
        note the address of the United States Attorney on the front of the docket sheet in this
        case. All documents filed by the parties and by the Court shall be served upon the
        United States Attorney. See Rule 5, 28 U.S.C. foll. § 2254;




1
 Petitioner has named Attorney General William Barr, Field Office Director Jennifer Ritchie,
Acting Director of United States Customs and Immigration Enforcement Lee Francis Cissna, and
Secretary of the Department of Homeland Security Kevin McAlleenan as Respondents in this
matter. In a habeas challenge, however, “the proper respondent is the warden of the facility
where the [individual] is being held.” See Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004).
Accordingly, the Court will direct the Clerk of Court to terminate all Respondents except
Warden Craig A. Lowe.
5. Within twenty (20) days of the date of this Order, Respondent shall file an answer,
   motion, or other response to the allegations of the petition. See Rule 5, 28 U.S.C. foll.
   § 2254;

6. Petitioner shall, if he so desires, file a reply to Respondent’s answer or other pleading
   within fourteen (14) days after its filing. See Rule 5, 28 U.S.C. foll. § 2254; and

7. A determination as to whether Petitioner shall be produced for a hearing will be held in
   abeyance pending the filing of Respondent’s answer or other pleading.


                                                        s/ Yvette Kane
                                                        Yvette Kane, District Judge
                                                        United States District Court
                                                        Middle District of Pennsylvania
